—Appeal by the defendant from two judgments of the Supreme Court, Queens County (Kohn, J.), both rendered May 4, 1998, convicting him of criminal possession of a weapon in the third degree under Indictment No. 5355/95 and robbery in the first degree (two counts) under Indictment No. 893/97, upon his pleas of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
Appellate review of the issue raised by the defendant was effectively waived by him as part of his plea agreements (see, People v Callahan, 80 NY2d 273; People v Seaberg, 74 NY2d 1). O’Brien, J. P., Sullivan, Goldstein and Feuerstein, JJ., concur.